         Case 1:21-cr-00447-CJN Document 36 Filed 08/05/21 Page 1 of 18




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                   :
                                            :
        v.                                  : No. 21-CR-447-3 (CJN)
                                            :
 JOSHUA CHRISTOPHER DOOLIN,                 :
                                            :
        Defendant.                          :



             GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION TO
                  MODIFY RELEASE CONDITIONS OF RELEASE

       The United States, by and through its attorney, the Acting United States Attorney for the

District of Columbia, respectfully submits this opposition to Defendant Joshua Doolin’s Motion

to Modify Conditions of Pretrial Release. The government respectfully opposes the Defendant’s

motion and asks that the conditions of release remain the same.

                                      Procedural Posture

       On June 25, 2021, the defendant was charged by complaint (the “Complaint”) with: (1)

Assaulting, Resisting, or Impeding Certain Officers or Employees, in violation of 18 U.S.C. §§

111(a)(1) and (b), (2) Knowingly Entering or Remaining in any Restricted Building or Grounds

Without Lawful Authority, in violation of 18 U.S.C. 1752(a)(1); (3) Disorderly and Disruptive

Conduct in a Restricted Building or Grounds, in violation of 18 U.S.C. § 1752(a)(2); (4)

Engaging in Physical Violence in a Restricted Building or Grounds, in violation of 18 U.S.C.

1752(a)(4); and (5) Violent Entry and Disorderly Conduct on Capitol Grounds, in violation of 40

U.S.C. § 5104(e)(2)(F).

       The defendant was arrested in the Middle District of Florida on June 30, 2021 and


                                                1
         Case 1:21-cr-00447-CJN Document 36 Filed 08/05/21 Page 2 of 18




presented in that district on that same date. At that proceeding, Magistrate Judge Thomas G.

Wilson ordered that the defendant be released, subject to conditions that included a $50,000

unsecured bond, GPS monitoring, and the surrender of all firearms.

        On July 1, 2021, a grand jury in the District of Columbia returned indictment 21 Cr. 447

(the “Indictment”) charging the defendant with (1) Knowingly Entering or Remaining in any

Restricted Building or Grounds Without Lawful Authority, in violation of 18 U.S.C. 1752(a)(1)

(Count Sixteen of the Indictment) and (2) Disorderly and Disruptive Conduct in a Restricted

Building or Grounds, in violation of 18 U.S.C. § 1752(a)(2) (Count Seventeen of the Indictment).

        On July 8, 2021, the defendant was presented and arraigned in the District of Columbia.

At that proceeding, Magistrate Judge G. Michael Harvey, after hearing from the parties, ordered

that the defendant be released, subject to conditions that included stand-alone GPS monitoring and

the surrender of all firearms. See Dkt. 22.

        On July 30, 2021, the defendant, through counsel, filed a motion seeking to modify these

conditions of release and remove the stand-alone GPS monitoring condition. Dkt. 35.

                                       Factual Background

     1. The Attack on the United States Capitol on January 6, 2021.

        The United States Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions

 around the U.S. Capitol include permanent and temporary security barriers and posts manned by

 U.S. Capitol Police. Only authorized individuals with appropriate identification are allowed access

 inside the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed

 to members of the public.

        On January 6, 2021, a joint session of the United States Congress convened at the U.S.

 Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session, elected

                                                  2
        Case 1:21-cr-00447-CJN Document 36 Filed 08/05/21 Page 3 of 18




members of the United States House of Representatives and the United States Senate were

meeting in separate chambers of the U.S. Capitol to certify the vote count of the Electoral

College for the 2020 Presidential Election, which had taken place on November 3, 2020. The

joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m.,

the House and Senate adjourned to separate chambers to resolve a particular objection. Vice

President Michael Pence, who is also the President of the Senate, was present and presiding,

first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President

Michael Pence present and presiding over the Senate, a large crowd gathered outside the U.S.

Capitol. As noted above, temporary and permanent barricades were in place around the exterior

of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep the

crowd away from the U.S. Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors

and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol

Police attempted to maintain order and keep the crowd from entering the U.S. Capitol; however,

shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by

breaking windows and by assaulting members of the U.S. Capitol Police, as others in the crowd

encouraged and assisted those acts.

       At approximately 2:20 p.m., members of the United States House of Representatives and

United States Senate, and Vice President Michael Pence, were instructed to—and did—evacuate

the chambers. Accordingly, the joint session of the United States Congress was effectively

suspended until shortly after 8:00 p.m. Vice President Pence remained in the U.S. Capitol from

the time he was evacuated from the Senate Chamber until the sessions resumed.


                                                 3
         Case 1:21-cr-00447-CJN Document 36 Filed 08/05/21 Page 4 of 18




         During the course of the violent protests, several individuals were armed with weapons

 including bats, pepper spray, sticks, zip ties, as well as bulletproof vests and anti-tear gas masks.

 During the course of the violent protest, several law enforcement officers were assaulted and

 injured by these violent protesters while attempting to protect the U.S. Capitol and the

 individuals inside of the building. These assaults occurred both inside of the Capitol, as well as

 on the steps outside of the Capitol and the grounds of the Capitol.

     2. The Defendant’s Conduct

       On January 6, 2021, Doolin, along with his four codefendants – Jonathan Pollock, Joseph

Hutchinson, Michael Perkins, and Olivia Pollock -- engaged in a coordinated effort to attack law

enforcement officers at the U.S. Capitol. Doolin, his codefendants, and others who engaged in

the assaults were part of a larger group of individuals, many of whom are related and/or from the

same area of Florida, who appear to have traveled together to and from Washington, D.C. Many

of these individuals also moved together from the Washington Monument to the Capitol grounds

on the afternoon of January 6, 2021.

       Throughout the course of the day, Doolin’s co-defendants, with whom he traveled for

much of the afternoon, assaulted U.S. Capitol Police (“USCP”) and/or Metropolitan Police

Department (“MPD”) officers who were protecting the west side of the Capitol building, at times

using improvised or found weapons. Several members of this group wore military-style ballistic

vests. Doolin himself, at various times, carried chemical spray, zip ties, and a riot shield.

               A. Preparations for January 6, 2021

       In the days before January 6, 2021, the defendant exchanged text messages with another

individual (“Individual-1”) regarding his plans to travel to Washington, D.C. with the Pollocks –

the family of co-defendants Jonathan and Olivia Pollock – and others. During the course of the
                                                  4
           Case 1:21-cr-00447-CJN Document 36 Filed 08/05/21 Page 5 of 18




exchange, the defendant and Individual-1 discussed whether and how to bring firearms and

ammunition with them:

    Date and Time        Participant Message

    04 Jan 2021         Individual-1: R u going to DC tomorrow ?
    23:06:20
    04 Jan 2021         Individual-1: Anyone want to go to Washington DC tomorrow to the
    23:09:13                          Trump Rally?
    04 Jan 2021              Doolin: Thinking about it still not 100%
    23:20:15
    04 Jan 2021         Individual-1: Ok
    23:26:35                          I decided I’m going
                                      I went & told my boss I’m taking off
                                      I dont know but this could be a turning point for our
                                      country.
                                      Maya flash in the pan !
                                      Or maybe a day to remember hopefully where millions
                                      show up ! & actually makes something change.
                                      There’s no way to lol
                                      Should I ask POTUS Trump to meet us 😉😉 😃😃
    04 Jan 2021         Individual-1: If u do bring a jacket
    23:27:15
    04 Jan 2021         Individual-1: I’ve got $
    23:27:28
    05 Jan 2021              Doolin: I guess I’m going to go bring my-your AR 1
    05:07:44
    05 Jan 2021         Individual-1: Put it in a case for travel
    05:09:33                          If y’all join up with a group like the proud boys y’all
                                      might be able to open carry.
                                      Do u have Ammo
                                      I didn’t know I got another At
    05 Jan 2021              Doolin: Another what?
    05:10:05
    05 Jan 2021              Doolin: No but Jonny2 will have mags
    05:10:13
    05 Jan 2021              Doolin: I heard the leader of the proud boys got arrested as soon
    052:10:38                         as he got off the plane
    05 Jan 2021         Individual-1: Ar not At
    05:11:12
1
  The Government believes that this is a reference to an AR-15, a popular lightweight,
semiautomatic rifle.
2
  The Government believes that this is a reference to co-defendant Jonathan Pollock.
                                                5
           Case 1:21-cr-00447-CJN Document 36 Filed 08/05/21 Page 6 of 18




                                          * * *
    05 Jan 2021          Individual-1: What time is Everyone leaving from the Pollock’s
    05:15:14
    05 Jan 2021               Doolin: Be there at 5:45
    05:26:44
    05 Jan 2021               Doolin: I think pulling out at six
    05:26:49

         Then, on the morning of January 6, 2021, the defendant expressed his intention to another

individual (“Individual-2”) to “storm” the Capitol later that day:

    Date and Time         Participant Message

    06 Jan 2021               Doolin: Like we are just waiting on the word to go to the
    11:22:42                           capital!!!
    06 Jan 2021               Doolin: Trump should be coming up any minute! Then to the
    11:23:41                           Capital!
    Wed, 06 Jan 2021     Individual-2: Liked “Like we are just waiting on the word to go to the
    11:26:52                           capital!!!”
    06 Jan 2021          Individual-2: Liked “Trump should be coming up any minute! Then to
    11:26:57                           the Capital!”
    06 Jan 2021          Individual-2: Don’t get killed on your birthday bro!
    11:27:12
    06 Jan 2021               Doolin: Where are you!
    11:27:18
    06 Jan 2021               Doolin: I wouldn’t mind dying with my family storming the
    11:27:37                          capital on my birthday!
                  B. The Defendant’s Conduct on January 6, 2021

         At approximately 2:04 p.m., co-defendant Joseph Hutchinson, pushed from behind by co-

defendant Michael Perkins and Associate-5, 3 charged at the line of police officers with riot

shields stationed on the west side of the Capitol building at the top of a set of steps. Co-

defendant Hutchinson squared off in a fighting stance, and began directing punches at the faces

of officers in the line. See Complaint (Dkt. 1) ¶ 34(b). Meanwhile, co-defendant Jonathan

Pollock and Associate-2 ran towards the line of officers. Associate-2 was holding a flagpole,


3
 The individuals referenced in the Complaint as Associate-2 and Associate-5 have not been
charged in connection with this investigation.
                                                  6
         Case 1:21-cr-00447-CJN Document 36 Filed 08/05/21 Page 7 of 18




which he used to push other rioters out of his way. The defendant followed Associate-2 partway

up the steps and retrieved the flagpole after Associate-2 dropped it. Jonathan Pollock seized a

riot shield that a police officer was holding and engaged in a tug-o-war with the shield for

several seconds, until Jonathan Pollock pulled the officer down the steps, broke the officer’s

grasp, and took the shield: 4




Government Exhibit 1.1




4
  In the Government’s exhibits, Doolin is notated in maroon, Jonathan Pollock is notated in
green, Hutchinson is noted in grey, Perkins is notated in dark blue, Olivia Pollock is notated in
light blue, Associate-2 is notated in orange, and Associate-5 is notated in red.
                                                 7
        Case 1:21-cr-00447-CJN Document 36 Filed 08/05/21 Page 8 of 18




Government Exhibit 1.2




Government Exhibit 1.3

See Complaint ¶ 34(c).


                                      8
          Case 1:21-cr-00447-CJN Document 36 Filed 08/05/21 Page 9 of 18




        Jonathan Pollock, pushed from behind by two other rioters, and holding the riot shield in

front of himself, then charged up the steps and slammed into the police line. Doolin, bracing a

flagpole on his shoulder, advanced up the steps behind Jonathan Pollock, pointing the end of the

flagpole at the line of officers.




Government Exhibit 2.1




Government Exhibit 3.1


                                                9
         Case 1:21-cr-00447-CJN Document 36 Filed 08/05/21 Page 10 of 18




Government Exhibit 1.4

       It appears that Doolin was turned back by chemical spray and dropped the flagpole.

Perkins then picked up the flagpole dropped by Doolin and threw it in the direction of Jonathan

Pollock and the line of police officers.




Government Exhibit 3.2

See Complaint ¶¶ 34(d), (e).


                                               10
        Case 1:21-cr-00447-CJN Document 36 Filed 08/05/21 Page 11 of 18




       Meanwhile, a police officer was pulled into the crowd of rioters at the base of the steps.

As several other police officers rushed into the crowd to assist the officer, Perkins picked a

flagpole up off of the ground. Perkins thrust the flagpole into the chest of a police officer who

was running to assist the officer in the crowd, then raised the flagpole over his head, brought the

flagpole down in the direction of another officer, and appears to have struck that officer in the

back or the back of the head. See Complaint ¶¶ 34(f), (g).

       Less than half an hour later, at approximately 2:31 p.m., body-worn camera (“BWC”)

footage from an MPD police officer in a different location on the west side of the Capitol

building captured the defendant again engaging with a line of police officers. When the

defendant disengages, it is clear that he is carrying a cannister of chemical spray, which, based

on the images above, he did not appear to be carrying earlier:




Government Exhibit 4.1




                                                 11
         Case 1:21-cr-00447-CJN Document 36 Filed 08/05/21 Page 12 of 18




Government Exhibit 4.2

        The defendant was still carrying this cannister approximately half an hour later, at 2:58

p.m., as he stood by while Jonathan Pollock attempted to pull an MPD officer over a railing. See

Complaint ¶¶ 37(b), (c). By this point, the defendant was also carrying zip-tie handcuffs in his

belt:




                                                12
       Case 1:21-cr-00447-CJN Document 36 Filed 08/05/21 Page 13 of 18




Government Exhibit 5.1




Government Exhibit 5.2


                                     13
        Case 1:21-cr-00447-CJN Document 36 Filed 08/05/21 Page 14 of 18




       Later in the afternoon on January 6, the defendant, along with Jonathan Pollock, made his

way to the lower west terrace of the Capitol building – the site of several intensely violent

assaults on law enforcement officers that day. Publicly-sourced video 5 and still images depict

the defendant positioned on the steps leading up to an entrance – marked by an archway – to an

interior tunnel into the Capitol building.6 The defendant is only a few rows back from the front

of the mob of rioters, is holding a riot shield in front of himself, and appears to be waving or

gesturing to other rioters to come closer to the archway. He is also still carrying the cannister of

chemical spray:




Government Exhibit 6.1




5
  The video, which was posted on YouTube by a self-described freelance photojournalist /
videographer, is available at https://www.youtube.com/watch?v=IBUOVQmE5GQ. There is no
time stamp on the video, but based on the events depicted, the Government believes that the
portion depicting Doolin was filmed prior to 4:30 p.m. on January 6, 2021.

6
 Police officers were stationed in this archway and tunnel on January 6, 2021 and, for several
hours, battled with violent rioters who attempted force entry into the building.
                                                 14
        Case 1:21-cr-00447-CJN Document 36 Filed 08/05/21 Page 15 of 18




Government Exhibit 6.2

               C. Defendants’ Arrests and Pre-trial Release

       The defendant and three of his co-defendants – Hutchinson, Perkins, and Olivia Pollock –

were arrested on June 30, 2021. The defendant was released, subject to bail conditions, later that

day. The defendant maintains that he has remained in compliance with the terms of his release

since then and the Government has not received any report otherwise. A fifth defendant,

Jonathan Pollock, who is Doolin’s friend and relative, has yet to be apprehended. Jonathan

Pollock was the most violent member of the defendants’ group (see Complaint ¶¶ 33(b)-(j),

34(c)-(d), 35(b)-(h), 37(b)-(d), 38(b)-(f)) and remains a fugitive.

     The Court Should Not Modify the Conditions of the Defendant’s Pre-trial Release

       The defendant seeks to have the stand-alone GPS monitoring condition of his release

removed; however, he cites no change in his circumstances that decreases the danger he presents

to the community or that warrants revisiting Judge Harvey’s determination. Indeed, it is clear
                                                 15
        Case 1:21-cr-00447-CJN Document 36 Filed 08/05/21 Page 16 of 18




from the defendant’s own actions and communications that he was not someone who

“unwittingly found himself in the center of a maelstrom” on January 6, 2021. United States v.

Dresch, 21 Cr. 0071 (ABJ), 2021 WL 2453166, at *7 (D.D.C. May 27, 2021). Rather, he and his

associates contemplated bringing weapons and ammunition – an “AR” (or AR-15) and “mags”

(magazines) – with them to the Capitol. On the morning of January 6, the defendant anticipated

that violence would occur and enthusiastically welcomed it (“I wouldn’t mind dying with my

family storming the capital on my birthday!”). Once at the Capitol grounds, the defendant

consistently associated himself with a group of individuals – including his co-defendants – who

committed a series of assaults on law enforcement officers and armed himself with chemical

spray, zip ties, and a riot shield. The defendant chose not only to remain within the violent mob,

alongside his violent associates, but to press closer towards the Capitol building, while armed

offensively and defensively.

       The Government appreciates that the defendant has, in the five weeks since his arrest, been

compliant with his conditions of release. However, his compliance is expected. Although any

failure to comply could result in revocation and being placed in no-bond status, it does not

necessarily follow that compliance should result in further reduction of the defendant’s conditions

of release. Rather, apparent compliance is some evidence that the defendant’s existing conditions

are currently working to ensure community safety.

       Further, the defendant’s current conditions of release, while providing for the protection

of the community by keeping tabs in the defendant’s location, do not significantly hinder the

defendant’s ability undertake daily activities, including supporting himself and his family. The

defendant was able to obtain and maintain employment, and has not identified any other activity

that has been unduly restricted by his current conditions of release.


                                                 16
        Case 1:21-cr-00447-CJN Document 36 Filed 08/05/21 Page 17 of 18




       The defendant has demonstrated a tendency toward violence and a willingness to impede

and obstruct the right and lawful function of government. The current conditions of release

continue to balance allowing the defendant to maintain his employment and care for himself and

his family, protecting the safety of the community, and ensuring his continued appearance before

the Court. Nor are they inconsistent with the conditions set for other “non-violent” participants in

the attack on the Capitol on January 6, 2021. See, e.g., United States v. Munchel, 21 Cr. 118, Dkts.

61, 62 (imposing home detention, enforced by GPS monitoring, as a condition of release for

defendants who, although armed with a taser and zip tie handcuffs, “assaulted no one on January

6; . . . did not enter the Capitol by force; and … vandalized no property” United States v. Munchel,

991 F.3d 1273, 1283 (D.C. Cir.)).

       For the foregoing reasons, the government respectfully requests that the Court deny the

defendant’s motion.



                                              Respectfully submitted,

                                              Channing D. Phillips
                                              Acting United States Attorney
                                              D.C. Bar No. 415793

                                               /s/ Benet J. Kearney
                                              Benet J. Kearney
                                              NY Bar No. 4774048
                                              Assistant United States Attorney
                                              1 Saint Andrew’s Plaza
                                              New York, New York 10007
                                              (212) 637 2260
                                              Benet.Kearney@usdoj.gov




                                                17
           Case 1:21-cr-00447-CJN Document 36 Filed 08/05/21 Page 18 of 18




                                 CERTIFICATE OF SERVICE

       I certify that a copy of the Government’s Opposition to Defendant’s Motion to Modify

Conditions of Release was served on all counsel of record via the Court’s electronic filing

service.

                                             /s/ Benet J. Kearney
                                             BENET J. KEARNEY
                                             Assistant United States Attorney




Date: August 5, 2021




                                                18
